                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

TONI TOSTON,

                  Plaintiff,
      v.                                          Case No. 16-cv-1112-pp

PAMELA ZANK, JOHN O’DONOVAN,
and WILLIAM POLLARD,

                  Defendants.
______________________________________________________________________________

      ORDER DENYING PLAINTIFF’S MOTION TO ALTER JUDGMENT
                                (DKT. NO. 61)
______________________________________________________________________________

      Plaintiff Toni Toston filed a complaint on August 18, 2016, alleging that

the defendants retaliated against him for filing an inmate complaint when they

issued him a conduct report that resulted in his spending time in segregation.

On August 27, 2018, the court granted the defendants’ motion for summary

judgment. Dkt. No. 59. The plaintiff has asked the court to alter that judgment.

Dkt. No. 61.

      The plaintiff filed his motion under Federal Rule of Civil Procedure 59(e),

which allows a court to alter a judgment only if the movant can demonstrate “a

manifest error of law or present newly discovered evidence.” Obriecht v.

Raemisch, 517 F.3d 486, 494 (7th Cir. 2008) (citing Sigsworth v. City of

Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007)). A manifest error of law is “not

demonstrated by the disappointment of the losing party. It is the ‘wholesale


                                        1
disregard, misapplication, or failure to recognize controlling precedent.’” Oto v.

Metropolitan Life Ins. Co., 224, F.3d 601, 606 (7th Cir. 2000) (citation omitted).

      The plaintiff’s motion does not identify any newly discovered evidence.

Instead, it asserts that the court committed several manifest errors of law when

it found that defendant Pamela Zank did not retaliate against him for filing an

inmate complaint. The plaintiff first argues that the court did not cite the

controlling precedent for a retaliation claim; he says that the court should have

cited Babcock v. White, 102 F.3d 267 (7th Cir. 1996) and Mt. Healthy City Sch.

Dist. Bd. Educ. v. Doyle, 429 U.S. 274, 97 (1977)). Dkt. No. 61 at 1. The

plaintiff concedes that under these cases, he had the burden of proving by a

preponderance of the evidence that he was engaging in an activity protected by

the First Amendment and that that activity was one of the reasons the

defendants acted against him. Id. at 2. He states that if he made such a

showing, the burden of persuasion would shift to the defendants to show that

they would have taken the same actions absent protected activity. Id. The

plaintiff assumes that he met his burden, and argues that once the burden of

persuasion shifted to the defendants, they did not meet it—they did not show

that they would have written the conduct report even if he had not filed an

inmate complaint. Id.

      The plaintiff is correct that the court did not rely on Babcock or Mt.

Healthy in citing the standard for evaluating a retaliation claim. That is

because those cases are twenty-three and forty-two years old, respectively.

                                        2
There are many more recent cases that state the standard (which is what the

plaintiff says it is); the court just used more recent cases, to make sure it was

citing the most current law. See Dkt. No. 59 at 14-15. The fact that the court

cited more recent cases describing the same standard articulated in Babcock

and Mt. Healthy does not constitute manifest error.

      Next, the plaintiff argues that the court improperly applied the standard.

He asserts that the court should have placed the burden on the defendants to

show that the conduct report and resulting segregation time were not

punishment for his engaging in the protected activity. But that isn’t the

standard. As the plaintiff notes and as the standard states, the burden shifts to

the defendants only if the plaintiff has satisfied all the elements required to

state a prima facie claim of retaliation. The court found that the plaintiff had

not satisfied all the elements of a prima facie claim, because he had not shown

a causal connection between Zank issuing him the conduct report and his

engaging in the protected activity of writing an inmate complaint.

      The plaintiff cites Tate v. Jenkins, No. 09-CV-169, 2010 WL 3809765

(E.D. Wis. Sept. 24, 2010), which also relies on the legal standard used by this

court; that case is distinguishable. In Tate, the plaintiff received a conduct

report for lying about staff after an investigation rendered unfounded his

allegation that the prison staff were racially discriminating against African

Americans’ inmate complaints and several officers had unjustly taken his

property. Id. at *4-5. The parties presented conflicting evidence on whether the

                                         3
allegations were in fact unfounded. The plaintiff in Tate alleged that the

defendant who wrote the conduct report had told the plaintiff that the

defendant was going to put “a target on [the plaintiff’s] back” because of the

plaintiff’s allegations. Id. at *2, 9. The Tate court found that there was a

dispute as to a material issue of fact—whether the plaintiff should have

received a conduct report and whether the conduct report had been issued in

retaliation for the plaintiff engaging in the protected activity of free speech. Id.,

*9.

      Although the plaintiff disagrees with Zank’s finding that he lied about

staff, the only evidence he provided the court in the way of a dispute of material

fact is his assertion that the conduct report Zank issued was dismissed. The

plaintiff argues that because the report was dismissed (albeit years later, and

by a different warden), the only possibly explanation for why Zank issued it

was because she was trying to retaliate against him. This ignores the

undisputed facts: Zank received a report that something had happened

(something she didn’t observe herself, and wasn’t involved in). She investigated,

and concluded based on the evidence she found that the plaintiff had been

untruthful. The reviewing authorities found otherwise, but that does not mean

that Zank did not believe the plaintiff had lied when she issued the report. The

issue is Zank’s intent, and the plaintiff has not presented any evidence to

support his argument Zank intended to get back at him for filing an inmate

complaint.

                                          4
      Third, the plaintiff disagrees with the court’s characterization that he

relies on circumstantial evidence—what the court characterized as the

“suspicious timing” of the conduct report—to defeat the defendants’ summary

judgment argument. The plaintiff says that he isn’t relying on the “suspicious

timing” alone. He says he submitted direct evidence—the defendants’

admission in discovery that Warden Foster dismissed the conduct report in

September 2016 (dkt. no. 47-1 at 32)—showing that retaliation was a

motivating factor for Zank to issue the conduct report. As the court explained

in its order, that argument assumes that Zank had no evidence to support her

belief that the plaintiff had lied about the alleged assault. The court pointed out

that there is no record evidence to show why Foster dismissed the conduct

report years later, and significant evidence to show why Zank believed the

plaintiff had lied. The issue is not whether the plaintiff lied; it is whether Zank

had reason to believe the plaintiff had lied when she issued the conduct report.

The plaintiff insists that she issued the report to punish him for complaining,

but the evidence indicates that she issued the report to punish him for what

Zank believed was falsely complaining.

       The remainder of the plaintiff’s motion rehashes his arguments

regarding the significance of the conduct report being dismissed four years

later. The court discussed this argument at length in its decision. It will not do

so again here. While plaintiff disagrees with the court’s decision, his



                                         5
disagreement does not constitute manifest error under Rule 59(e). See Oto v.

Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000).

      Finally, the plaintiff admits that he has no retaliation claim against

Pollard and O’Donovan.

      The court DENIES the plaintiff’s motion to alter judgment. Dkt. No. 61.

      Dated in Milwaukee, Wisconsin, this 11th day of June, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        6
